1

2

3                               UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     BRADLEY SANDEFUR,                               Case No. 3:21-cv-00125-MMD-WGC
7                                      Petitioner,                   ORDER
8            v.
9     KYLE OLSEN, et al.,
10                                 Respondents.
11

12          This action is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,

13   by Petitioner Bradley Sandefur, an individual incarcerated at Nevada’s Warm Springs

14   Correctional Center. The Court received Sandefur’s petition for writ of habeas corpus

15   (ECF No. 1-1) and a motion for appointment of counsel (ECF No. 1-2) on March 12, 2021.

16   Sandefur paid the filing fee for this action on June 15, 2021 (ECF No. 8).

17          The Court has examined Sandefur’s petition, pursuant to Rule 4 of the Rules

18   Governing Section 2254 Cases in the United States District Courts, and the Court

19   determines that it merits service upon the Respondents. The Court will order the petition

20   served upon Respondents and will set a schedule for Respondents to appear and

21   respond to the petition.

22          “Indigent state prisoners applying for habeas corpus relief are not entitled to

23   appointed counsel unless the circumstances of a particular case indicate that appointed

24   counsel is necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191,

25   1196 (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per

26   curiam). The court may, however, appoint counsel at any stage of the proceedings “if the

27   interests of justice so require.” See 18 U.S.C. § 3006A; see also Rule 8(c), Rules

28   Governing § 2254 Cases; Chaney, 801 F.2d at 1196. The Court determines that
1    appointment of counsel is unwarranted in this case. The motion for appointment of

2    counsel will be denied.

3           It is therefore ordered that the Clerk of the Court is directed to separately file the

4    petition for writ of habeas corpus (ECF No. 1-1) and the motion for appointment of counsel

5    (ECF No. 1-2).

6           It is further ordered that Sandefur’s motion for appointment of counsel (ECF No. 1-

7    2) is denied.

8           It is further ordered that the Clerk of the Court is directed to add Aaron Ford,

9    Attorney General of the State of Nevada, as counsel for Respondents and to provide

10   Respondents an electronic copy of all items previously filed in this case by regenerating

11   the Notice of Electronic Filing to the office of the Attorney General only.

12          It is further ordered that Respondents will have 30 days from the date of this Order

13   to appear in this action, and Respondents will have 90 days from the date of this Order

14   to answer or otherwise respond to the habeas petition.

15          It is further ordered that if Respondents file an answer, Sandefur will have 60 days

16   to file a reply to the answer. If Respondents file a motion to dismiss, Sandefur will have

17   60 days to file a response to the motion to dismiss, and then Respondents will have 30

18   days to file a reply to Sandefur’s response.

19          DATED THIS 2nd Day of July 2021.

20

21
                                                        MIRANDA M. DU
22                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                    2
